Case: 12-20449          Document: 00512366998              Page: 1   Date Filed: 09/09/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                                  FILED
                                                                              September 9, 2013
                                             No. 12-20449
                                                                                 Lyle W. Cayce
                                                                                      Clerk
In the Matter of: SOLANO WELL SERVICES, L.L.C.; PACKARD GAS
COMPANY, formerly known as Amco Oil Company; AMCO ENERGY,
INCORPORATED, formerly known as Capco Offshore, Incorporated; CAPCO
OPERATING CORPORATION; CAPCO ASSET MANAGEMENT,
INCORPORATED; CAPCO ENERGY, INCORPORATED, formerly known as
Amco Petroleum, Incorporated,
                                                          Debtors
---------------------------------------------------------------------
VICTOR E. HARRIS,
                                                          Appellee
v.
PYRAMID GOM, INCORPORATED; ILYAS CHAUDHARY,
                                                          Appellants



                      Appeal from the United States District Court
                           for the Southern District of Texas
                                USDC No. 4:12-CV-1572


Before JOLLY, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The appeal is reinstated and the judgment of the district court is
AFFIRMED. See 5TH CIR. R. 47.6.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.